FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DAVID WORTH O’BEIRN,                            No. 09-35014

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00805-RAJ

   v.
                                                 MEMORANDUM *
 DEPARTMENT OF VETERANS
 AFFAIRS,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies O’Beirn’s request for oral argument.
See Fed. R. App. P. 34(a)(2).

tk/Research
        David Worth O’Beirn appeals pro se from the district court’s order denying

his motion for relief from judgment in his Federal Tort Claims Act action. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1100 (9th Cir. 2006). We

affirm.

        The district court did not abuse its discretion by denying O’Beirn’s Rule

60(b) motion because he did not demonstrate any ground for relief from judgment

or for reconsideration. See Fed. R. Civ. P. 60(b); see also 38 U.S.C. § 511(a)

(providing that decisions related to the provision of a veteran’s benefits “may not

be reviewed by any court, whether by an action in the nature of mandamus or

otherwise.”); Hicks v. Small, 69 F.3d 967, 969 (9th Cir. 1995).

        To the extent that O’Beirn challenges the underlying judgment, we lack

appellate jurisdiction. See Fed. R. App. P. 4(a); Fed. R. Civ. P. 6(b)(2).

        We do not consider O’Beirn’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

        O’Beirn’s remaining contentions are unpersuasive.

        O’Beirn’s pending motions are denied.

        AFFIRMED.




tk/Research                                2                                   09-35014